Per Curiam.
Not only under the terms of the written agreement between the plaintiff and the defendant The City of New York, but under the general law applicable to agreements of this nature (Gushee v. City of New York, 42 App. Div. 37), the defendant commissioner of parks of the said city had the power from time to time to make reasonable rules and regulations with respect to the manner in which the business was to be conducted, the nature of the provender and the prices to be charged in connection therewith. His desire for a restaurant conducted at popular prices was not an unreasonable one, nor was his definition of the salient features of such a restaurant arbitrary or unreasonable as a matter of law. The plaintiff in continually insisting upon the lack of such authority in the commissioner of parks repudiated the agreement to that extent, at least, and justified him in refusing to continue further discussions and in terminating the agreement. There was sufficient evidence, therefore, for the trial justice to conclude that the action of the commissioner of parks was not arbitrary or capricious, but reasonable and in good faith.
It follows, therefore, that the judgment and order appealed from should be affirmed, with costs.
Present ■—Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.
Judgment and order affirmed, with costs.